Citation Nr: 0418314	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-22 841	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an anxiety disorder or a 
schizoid personality disorder.




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from March 1, 1988, to 
March 11, 1988.

Service connection for an anxiety disorder and schizoid 
personality disorder was denied by the RO in October 1998 on 
the basis that the veteran's claims were not well grounded.  
After passage of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the RO 
undertook a de novo review of these claims in July 2001 in 
accordance with a provision of the VCAA that allowed for re-
adjudication as though the previous denial had not occurred.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-2100 (2000).  The veteran was 
notified of the July 2001 denial, but did not initiate an 
appeal within the time period allowed.  38 C.F.R. §§ 20.200, 
20.201, 20.302 (2000).  

The present appeal arose from an April 2003 decision of the 
Winston-Salem RO, which found that new and material evidence 
had not been received sufficient to reopen a claim of service 
connection for an anxiety disorder or schizoid personality 
disorder.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
anxiety disorder and schizoid personality disorder in July 
2001.

2.  The evidence submitted since the July 2001 decision is 
cumulative; it does not relate to an unestablished fact 
necessary to substantiate either claim and does not raise a 
reasonable possibility of substantiating either claim.




CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for an anxiety disorder or schizoid personality 
disorder has not been received.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107(a), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.303(c), 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  On August 29, 2001, regulations 
implementing the VCAA were published in the Federal Register.  
The parts of these regulations pertaining to the duty to 
notify and the duty to assist are effective as of the date of 
the enactment of the VCAA, November 9, 2000, and apply to 
claims pending on the date of enactment of the VCAA.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001); VAOPGCPREC 7-2003.

Generally under the VCAA, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Although a person 
seeking to reopen a claim is a claimant under the terms of 
the VCAA and the duty to notify pertains to claimants (see 
Quartuccio v. Principi, 16 Vet. App. at 187), VA is not 
obligated to assist in developing evidence to reopen a 
previously denied claim by providing medical examinations or 
obtaining a medical opinion until after the claim is 
reopened.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (applicability 
of 38 C.F.R. § 3.159(c)(4)(iii)).

In this case, the duty to notify was fulfilled by the RO when 
it sent to the veteran a February 2003 letter that explained 
what was required of the veteran to reopen a previously 
denied claim of service connection.  He was also instructed 
as to what the RO would do relative to his claim to reopen.  

The veteran's claim to reopen was received on December 26, 
2002.  Therefore, the most recent amendment of 38 C.F.R. 
§ 3.156(a), which applies only to claims filed on or after 
August 29, 2001, applies in this case.  

The provisions of 38 C.F.R. § 3.156(a) (2003) state that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  

The evidence which was of record at the time of the July 2001 
denial included the veteran's service medical records.  The 
veteran's November 1986 entrance examination included no 
psychiatric complaints, with a normal objective examination.  
After 10 days of service, he was discharged on March 11, 1988 
with a diagnosis of adjustment disorder with mixed emotional 
features and schizotypal personality.

The veteran was treated at a private facility in July 1988.  
His chief complaint was of headaches that bothered him when 
he was trying to pray.  He also indicated that he had heard 
voices, which sounded as if they were coming over the radio.  
He stated that he had first heard voices at the age of 19.  
The mental status examination found that his mood was level 
and his affect was markedly flattened.  His speech was of a 
normal rate and volume.  He displayed tight associations but 
denied delusions or hallucinations.  The physician commented 
that the flattening of affect and the occasional 
hallucinations suggested the possibility of a prodromal phase 
of schizophrenia or the beginning of a schizotypal 
personality disorder.  However, no Axis I diagnosis was made.  
The Axis II diagnosis was schizotypal personality disorder 
(tentative).

The veteran was treated repeatedly between 1992 and 2001.  He 
variously complained of nervousness, anxiety and depression.  
He was often very vague and evasive about his illness and his 
symptoms and he tended to minimize their seriousness.  The 
records referred to his family's psychiatric history.  His 
mother suffered from severe anxiety and other relatives had 
been treated for schizophrenia.  His Axis I diagnosis was 
anxiety disorder, not otherwise specified.  The Axis II 
diagnosis was schizotypal personality disorder.  

The veteran submitted lay statements which showed that the 
veteran's behavior had changed after his period of military 
service.  It was noted that after his return from service he 
was depressed and that he would see and hear things.  

The evidence submitted after the July 2001 denial of service 
connection included the report of an October 2002 period of 
hospitalization.  He had been brought to the emergency room 
with complaints of dizziness and nervousness, and with 
increased and disorganized thinking.  He stated that he had 
been pacing about the house and had had increased 
restlessness and anxiety over the previous couple of weeks.  
He had many thoughts and great energy, with little sleep.  He 
denied depression or hallucinations.  The diagnoses were 
major depressive disorder, obsessive-compulsive disorder and 
schizoaffective disorder.

After a review of the evidence of record, the Board finds 
that the evidence received since the prior final denial is 
not new and material.  Accordingly, his claim is not 
reopened.  

"New" evidence means more than evidence that was not 
previously of record.  To be "new," additional evidence 
must be more than merely cumulative.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The evidence presented since the July 
2001 decision is cumulative.  The evidence previously of 
record indicated that the veteran had been released from 
service after having been found to suffer from a personality 
disorder.  Generalized anxiety was diagnosed in 1992, some 
four years following his separation from service.  However, 
this evidence had not shown that the anxiety disorder had 
begun in service.  The evidence submitted after the July 2001 
denial shows nothing new.  It does not tend to establish, in 
a way not previously shown, that the subsequently diagnosed 
anxiety disorder or a schizoid personality disorder had any 
relationship to the veteran's period of military service.  

There is no indication that the newly received evidence by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The subsequently submitted evidence, 
namely the October 2002 hospital report, does not relate to 
an unestablished fact needed to substantiate the claim in 
that it does not tend to show any relationship to service.  
In short, the newly received evidence does not raise a 
reasonable possibility of substantiating either claim.  It 
does not prove something that was not already shown by the 
evidence of record in July 2001, except that the veteran 
continued to experience the problems.  Consequently, the 
Board concludes that new and material evidence has not been 
received.


ORDER

New and material evidence not having been received, the 
application to reopen a claim of service connection for an 
anxiety disorder or schizoid personality disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



